Exhibit 10.33
Execution Copy
 
SUBSIDIARY GUARANTEE AGREEMENT
 
GUARANTEE AGREEMENT dated as of November 20, 2002, among each of the
subsidiaries listed on Schedule I hereto (each such subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of CONSTAR INTERNATIONAL INC., a
Delaware corporation (the “Borrower”), and CITICORP NORTH AMERICA, INC., as
collateral agent (the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement referred to below).
 
Reference is made to the Credit Agreement dated as of November 20, 2002 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Constar, the financial institutions listed on Schedule 2.01,
as such Schedule may from time to time be supplemented or amended (the
“Lenders”), CITICORP NORTH AMERICA, INC., as administrative agent for the
Lenders, SALOMON SMITH BARNEY INC. and DEUTSCHE BANK SECURITIES INC., as joint
lead arrangers and joint bookrunners (in such capacity, the “Joint Lead
Arrangers”), JPMORGAN CHASE BANK as documentation agent (in such capacity, the
“Documentation Agent”), SUNTRUST BANK, as co-documentation agent (in such
capacity, the “Co-Documentation Agent”), and DEUTSCHE BANK SECURITIES INC. as
syndication agent (in such capacity, the “Syndication Agent”). Terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement.
 
The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrower, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each of the Guarantors is a direct or indirect wholly owned
Subsidiary of the Borrower and acknowledges that it will derive substantial
benefit from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the Issuing Bank. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit are conditioned on,
among other things, the execution and delivery by the Guarantors of a Guarantee
Agreement in the form hereof. As consideration therefor and in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit, the
Guarantors are willing to execute this Agreement.
 
Accordingly, the parties hereto agree as follows:
 
SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (a) the due and punctual payment of (i) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by the Borrower under



--------------------------------------------------------------------------------



-2-



the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Secured Parties under
the Credit Agreement and the other Loan Documents, (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents, (c) the due and punctual payment and performance of all monies,
obligations and other liabilities of the Borrower or any of its Subsidiaries
under each Hedging Agreement existing on the date hereof with any counterparty
that was a Lender or an Affiliate of a Lender on the date hereof and each
Hedging Agreement entered into with a counterparty that was a Lender (or an
Affiliate of a Lender) at the time such Hedging Agreement was entered into and
(d) the due and punctual payment and performance of all monies, obligations and
other liabilities in respect of overdrafts and related liabilities and
obligations arising from treasury, depository and cash management services which
are in existence on the date hereof owed by the Borrower or any of its
Subsidiaries to any entity that was a Lender or an Affiliate of a Lender on the
date hereof and all such obligations owed by the Borrower or any of its
Subsidiaries to any entity that was a Lender or an Affiliate of a Lender at the
time such obligation arose (all the monetary and other obligations referred to
in the preceding clauses (a) through (d) being collectively called the
“Obligations”). Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation.
 
SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Loan Parties of any of the Obligations, and also waives notice of acceptance
of its guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Collateral Agent or any other Secured
Party to assert any claim or demand or to enforce or exercise any right or
remedy against the Loan Parties under the provisions of the Credit Agreement,
any other Loan Document or otherwise, (b) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other Guarantor under this Agreement, or (c) the
failure to perfect any security interest in or lien on, or the release of, any
of the security held by or on behalf of the Collateral Agent or any other
Secured Party.
 
SECTION 3. Security. Each of the Guarantors authorizes the Collateral Agent and
each of the other Secured Parties to (a) take and hold security for the payment
of this



--------------------------------------------------------------------------------



-3-



Guarantee and the Obligations and exchange, enforce, waive and release any such
security, (b) apply such security and direct the order or manner of sale thereof
as they in their sole discretion may determine and (c) release or substitute any
one or more endorsees, other guarantors of other obligors.
 
SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favor of the Borrower or any
other Person.
 
SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Collateral Agent or any other Secured
Party to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of each Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of all the Obligations).
 
SECTION 6. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of any Loan Party or the unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Obligations. The Collateral Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Loan Party or any other
guarantor or exercise any other right or remedy available to them against any
Loan Party or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash. Pursuant to applicable law,
each of the Guarantors waives any defense arising out of any such election even
though such



--------------------------------------------------------------------------------



-4-



election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Loan Party or any other Guarantor or guarantor, as the case may be,
or any security.
 
SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Loan Party to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Collateral Agent or such other Secured Party as
designated thereby in cash the amount of such unpaid Obligations. Upon payment
by any Guarantor of any sums to the Collateral Agent or any Secured Party as
provided above, all rights of such Guarantor against any Loan Party arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations. In addition, any indebtedness of any Loan Party now or hereafter
held by any Guarantor is hereby subordinated in right of payment to the prior
payment in full in cash of the Obligations. If any amount shall erroneously be
paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Collateral Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
 
SECTION 8. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each other Loan Party’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Obligations and the nature, scope and extent of the risks that such
Guarantors and incurs hereunder, and agrees that none of the Collateral Agent or
the other Secured Parties will have any duty to advise any of the Guarantors of
information known to it or any of them regarding such circumstances or risks.
 
SECTION 9. Representations and Warranties. Each of the Guarantors represents and
warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.
 
SECTION 10. Termination. (a) The Guarantees made hereunder (i) shall terminate
when all the Obligations have been paid in full in cash and the Lenders have no
further commitment to lend under the Credit Agreement, the LC Exposure has been
reduced to zero and the Issuing Bank has no further obligation to issue Letters
of Credit under the Credit Agreement and (ii) shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligation is rescinded or must otherwise be



--------------------------------------------------------------------------------

 
-5-
 
restored by any Secured Party or any Guarantor upon the bankruptcy or
reorganization of the Borrower, any Guarantor or otherwise. In connection with
the foregoing, the Collateral Agent shall execute and deliver to such Guarantor
or Guarantor’s designee, at such Guarantor’s expense, any documents or
instruments which such Guarantor shall reasonably request from time to time to
evidence such termination and release.
 
(b) If the Equity Interests of a Guarantor are sold, transferred or otherwise
disposed of to a Person that is not an Affiliate pursuant to a transaction
permitted by Section 6.05 of the Credit Agreement that results in such Guarantor
ceasing to be a Subsidiary, or upon the effectiveness of any written consent
pursuant to Section 9.08 of the Credit Agreement to the release of the guarantee
granted by such Guarantor hereby, such Guarantor shall be released from its
obligations under this Agreement without further action. In connection with such
release, the Collateral Agent shall execute and deliver to such Guarantor, at
such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 10(b) shall be without recourse to or
warranty by the Collateral Agent.
 
SECTION 11. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements or on behalf of the Guarantors that are contained in
this Agreement shall inure to the benefit of each party hereto and their
respective successors and assigns. This Agreement shall become effective as to
any Guarantor when a counterpart hereof executed on behalf of such Guarantor
shall have been delivered to the Collateral Agent, and a counterpart hereof
shall have been executed on behalf of the Collateral Agent, and thereafter shall
be binding upon such Guarantor and the Collateral Agent and their respective
successors and assigns, and shall inure to the benefit of such Guarantor, the
Collateral Agent and the other Secured Parties, and their respective successors
and assigns, except that no Guarantor shall have the right to assign its rights
or obligations hereunder or any interest herein (and any such attempted
assignment shall be void). This Agreement shall be construed as a separate
agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.
 
SECTION 12. Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise



--------------------------------------------------------------------------------

 
-6-
 
have. No waiver of any provision of this Agreement or consent to any departure
by any Guarantor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Collateral Agent, with the prior written consent of the Required Lenders
(except as otherwise provided in the Credit Agreement).
 
SECTION 13. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth in Schedule I.
 
SECTION 15. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Bank regardless of any investigation made by
the Secured Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Commitments have not been terminated.
 
(b) In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

 
-7-
 
SECTION 16. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 11), and shall become
effective as provided in Section 11. Delivery of an executed signature page to
this Agreement by telecopy shall be as effective as delivery of a manually
executed counterpart of this Agreement. It is understood and agreed among the
parties that this Agreement shall create separate guarantees in favor of each of
the Term Lenders and the Revolving Lenders, and that any determination by any
court with jurisdiction that the guarantee in favor of either group of Lenders
is invalid for any reason shall not in and of itself invalidate the guarantee
with respect to any other beneficiary hereunder.
 
SECTION 17. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.
 
SECTION 18. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Collateral Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Guarantor or
its properties in the courts of any jurisdiction.
 
(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY



--------------------------------------------------------------------------------

 
-8-
 
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.
 
SECTION 20. Additional Guarantors. Pursuant to Section 6.13 of the Credit
Agreement, each Domestic Subsidiary that was not in existence on the date of the
Credit Agreement is required to enter into this Agreement as a Guarantor upon
becoming a Domestic Subsidiary. Upon execution and delivery after the date
hereof by the Collateral Agent and such a Domestic Subsidiary of an instrument
in the form of Annex 1, such Domestic Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.
 
SECTION 21. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmeasured. The rights of each
Secured Party under this Section 21 are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party may have.
 
[Signature Page Follows]



--------------------------------------------------------------------------------

 
S-1
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
EACH OF THE SUBSIDIARIES LISTED ON
SCHEDULE I HERETO
By:
  
/s/  JAMES C. COOK
    

--------------------------------------------------------------------------------

Name: James C. Cook
Title: Executive Vice President

 
 
CITICORP NORTH AMERICA, INC.,
as Collateral Agent,
By:
  
/s/  MYLES KASSIN
    

--------------------------------------------------------------------------------

Name: Myles Kassin
Title: Vice President

 
Guarantee Agreement



--------------------------------------------------------------------------------

Schedule I to the
Guarantee Agreement
 
Guarantors
 
Name  

--------------------------------------------------------------------------------

 
Address  

--------------------------------------------------------------------------------

Constar, Inc.
 
One Crown Way, Philadelphia, PA 19154
DT, Inc.
 
One Crown Way, Philadelphia, PA 19154
BFF Inc.
 
One Crown Way, Philadelphia, PA 19154
Constar Plastics, LLC
 
919 Market Street, Suite 406, Wilmington, DE 19801
Constar Foreign Holdings, Inc.
 
One Crown Way, Philadelphia, PA 19154

 



--------------------------------------------------------------------------------

ANNEX 1 TO THE
SUBSIDIARY GUARANTEE AGREEMENT
 
SUPPLEMENT NO. [            ] dated as of [            ], to the Guarantee
Agreement (the “Guarantee Agreement”) dated as of November 20, 2002, among each
of the subsidiaries listed on Schedule I thereto (each such subsidiary
individually, a “Guarantor” and, collectively, the “Guarantors”) of CONSTAR
INTERNATIONAL INC., a Delaware corporation (the “Borrower”), and CITICORP NORTH
AMERICA, INC., as collateral agent (the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).
 
A. Reference is made to the Credit Agreement dated as of November 20, 2002 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Constar, the financial institutions listed on Schedule 2.01,
as such Schedule may from time to time be supplemented or amended (the
“Lenders”), CITICORP NORTH AMERICA, INC., as Administrative Agent for the
Lenders, SALOMON SMITH BARNEY INC. and DEUTSCHE BANK SECURITIES INC., as joint
lead arrangers and joint bookrunners (in such capacity, the “Joint Lead
Arrangers”), JPMORGAN CHASE BANK, as documentation agent (in such capacity, the
“Documentation Agent”) and DEUTSCHE BANK SECURITIES INC. as syndication agent
(in such capacity, the “Syndication Agent”).
 
B. Capitalized terms used without definition shall have the meanings assigned to
such terms in the Guarantee Agreement and the Credit Agreement.
 
C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Pursuant to Section 6.13 of the Credit Agreement, each Domestic Subsidiary that
was not in existence or not a Domestic Subsidiary on the date of the Credit
Agreement is required to enter into the Guarantee Agreement as a Guarantor upon
becoming a Domestic Subsidiary. Section 20 of the Guarantee Agreement provides
that additional Domestic Subsidiaries of the Borrower may become Guarantors
under the Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guarantee Agreement in
order to induce the Lenders to make additional Loans and the Issuing Bank to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.
 
Accordingly, the Collateral Agent and the New Guarantor agree as follows:



--------------------------------------------------------------------------------

 
-2-
 
SECTION 1. In accordance with Section 20 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.
 
SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by telecopy shall be
as effective as delivery of a manually executed counterpart of this Supplement.
 
SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
 
SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guarantee Agreement. All communications
and



--------------------------------------------------------------------------------

 
-3-
 
notices hereunder to the New Guarantor shall be given to it at the address set
forth under its signature below, with a copy to the Borrower.



--------------------------------------------------------------------------------

 
-4-
 
SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
out-of-pocket expenses in connection with this Supplement, including the fees,
disbursements and other charges of counsel for the Collateral Agent.
 
[Signature Page Follows]



--------------------------------------------------------------------------------

 
-5-
 
IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.
 
[Name of New Guarantor],
By:
       

--------------------------------------------------------------------------------

Name:
Title:
Address:

 
 
CITICORP NORTH AMERICA, INC.,
as Collateral Agent
By:
       

--------------------------------------------------------------------------------

Name:
Title:
Address: